J-A07019-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    MATTHEW SCHLAUCH                           :
                                               :
                       Appellant               :   No. 979 EDA 2021

      Appeal from the Judgment of Sentence Entered November 30, 2020
      In the Court of Common Pleas of Lehigh County Criminal Division at
                       No(s): CP-39-CR-0004992-2019


BEFORE: DUBOW, J., McLAUGHLIN, J., and KING, J.

MEMORANDUM BY McLAUGHLIN, J.:                             FILED JULY 20, 2022

        Matthew Schlauch appeals from the judgment of sentence entered

following his guilty plea to Sexual Abuse of Children (Child Pornography).1 He

argues that the requirement that he register as a sex offender under

Subchapter H of the Sexual Offenders Registration and Notification Act

(“SORNA”) is unconstitutional. We vacate in part the denial of his post-

sentence motion and remand for further proceedings.

        After accepting Schlauch’s guilty plea, the court ordered that the Sexual

Offender Assessment Board (“SOAB”) assess Schlauch to determine whether

he was a sexually violent predator (“SVP”). The SOAB did not determine

Schlauch was an SVP, and the court ordered that Schlauch be classified as a

Tier I sex offender. See Order, 12/2/20. Schlauch filed a pre-sentence motion

____________________________________________


1   18 Pa.C.S.A. § 6312(d).
J-A07019-22



seeking to bar the application of SORNA. He also sought a preliminary

injunction of his registration as a sex offender pending the remand

proceedings in Commonwealth v. Torsilieri, 232 A.3d 567 (Pa. 2020). See

Pre-Sentence Motion to Bar Application of SORNA, filed 11/18/20. The court

denied the motion and sentenced Schlauch to one to two years’ incarceration

followed by a consecutive term of five years of reporting probation. The court

also ordered Schlauch to register as a sex offender as required by Subchapter

H of SORNA.

      Schlauch filed a post-sentence motion renewing his challenges to the

constitutionality of his registration requirements and the discretionary aspects

of his sentence. See Schlauch’s Post-Sentence Motion, filed 12/9/20, at ¶

12(a)-(h). He again asked the court for a preliminary injunction or stay of his

registration pending the remand and resolution of Torsilieri and “resolution

of the cases awaiting a decision before the Pennsylvania Supreme Court, as

the outcomes of those cases are dispositive of the issues raised herein.” Id.

at ¶ 11. Schlauch also asked for leave “to file a supplemental motion along

with expert affidavits and a memorandum of law in support[.]” Id. at ¶ 26.

      At a hearing on the motion, Schlauch reiterated that he was seeking a

stay or injunction on the SORNA issue until the resolution of Torsilieri. N.T.,

Post Sentence Motion Hearing, 3/9/21, at 4. He stated that his grounds for

the request were those listed in the motion. The trial court held the motion

under advisement and later denied it. This timely appeal followed.

      Schlauch raises the following issues:

                                     -2-
J-A07019-22



       I.     Whether that portion of the sentence imposing SORNA
              registration requirements should be vacated because
              SORNA (revised SubChapter H) violates both the
              Pennsylvania and Federal Constitution in the following
              ways:

              a. Whether SORNA (revised SubChapter H) denies
                 [Schlauch] due process under the Pennsylvania
                 Constitution because it creates an irrebuttable
                 presumption that those convicted of enumerated
                 offenses “pose a high risk of committing additional
                 sexual offenses” depriving those individuals of their
                 fundamental right to reputation without notice and
                 an opportunity to be heard?

              b. Whether SORNA (revised SubChapter H) denies
                 [Schlauch] procedural due process under the Fifth
                 and Fourteenth Amendments to the United States
                 Constitution because it unlawfully restricts liberty
                 and privacy without notice and an opportunity to
                 be heard?

              c. Whether SORNA (revised SubChapter H) violates
                 substantive due process under the state and
                 federal Constitutions, U.S. Const. Amend. XIV; PA.
                 Const. Art I, § 1, because SORNA deprives
                 individuals of inalienable rights and fails to satisfy
                 strict scrutiny?

              d. Whether the recent amendment to SORNA, revised
                 SubChapter H, is in all material respects identical
                 to SORNA and therefore a punitive law?

              e. Does SORNA (revised SubChapter H), as a penal
                 law, violate the separation of powers doctrine
                 because it usurps the exclusive judicial function of
                 imposing a sentence?

              f. Whether     SORNA    (revised    SubChapter    H)
                 contravenes the 5 , 6 and 14 amendments of
                                  th   th        th

                 the   United   States    Constitution  and    the
                 corresponding protections of the Pennsylvania
                 Constitution because as a criminal punishment,
                 SORNA cannot be imposed without due process,
                 notice and opportunity to contest its imposition,

                                    -3-
J-A07019-22


                  and ensuring that each fact necessary to support
                  the mandatory sentence and a sentence beyond
                  the authorized statutory maximum is submitted to
                  a jury and proven beyond a reasonable doubt
                  pursuant to Apprendi v. New Jersey, 530 U.S.
                  466 (2000) and Alleyne v. United States, [570]
                  U.S. 99 (2013)?

               g. Whether the imposition of mandatory fifteen (15)
                  year sex offender registration for all Tier I offenses
                  under SORNA, revised Subchapter H, is a cruel and
                  unusual punishment in violation of the Eight and
                  Fourteenth Amendments to the United States
                  Constitution and Article I, Section 13 of the
                  Pennsylvania Constitution?

               h. Whether [Schlauch’s] sentence of fifteen years
                  pursuant to SORNA, revised SubChapter H, is
                  illegal as it is not a sentencing alternative
                  authorized by Section 9721 of the judicial code and
                  the trial court therefore lacked authority to impose
                  such a sentence?

               i. [Schlauch’s] sentence of fifteen years pursuant to
                  SORNA is illegal as the statutory maximum for a
                  felon[y] of the third degree as codified at Section
                  1103(3) of the [crimes] code is seven (7) years.

         II.   Whether this matter should be stayed, or remanded
               to the trial court with instructions to stay proceedings,
               pending      a   resolution    of    issues    raised  in
               Commonwealth v. To[r]silieri, 232 A.3d 567 (Pa.
               2020)?

Schlauch’s Br. at 5-7 (suggested answers omitted).

      Schlauch’s first issue consists of several sub-issues challenging the

constitutionality of his registration requirement as a sex offender and the

legality of the registration requirement. In support, Schlauch directs this Court

to our Supreme Court’s decision in Torsilieri.




                                      -4-
J-A07019-22



      Schlauch’s issues raise a question of law. See Commonwealth v.

Bricker, 198 A.3d 371, 375 (Pa.Super. 2018). Our standard of review is de

novo, and our scope of review is plenary. Id.

      In Torsilieri, the defendant/appellant challenged his registration

requirements under Subchapter H of SORNA, which governs registration for

offenders whose relevant convictions occurred on or after December 20, 2012.

He maintained that Subchapter H violates his due process rights because it

imposes lifetime registration requirements based on an unconstitutional

irrebuttable presumption of dangerousness. The trial court determined that

Subchapter H was unconstitutional and vacated Torsilieri’s sentence as to his

registration requirements. On appeal to our Supreme Court, the Court

determined that the factual record was insufficient to render a decision on the

merits of Torsilieri’s challenge to Subchapter H. It therefore remanded to the

trial court for development of the record. See Torsilieri, 232 A.3d at 596.

      This Court subsequently followed Torsilieri’s remand procedure in

Commonwealth v. Asher, 244 A.3d 27, 33 (Pa.Super. 2020). There,

although the appellant had raised and preserved a substantive challenge like

the one raised in Torsilieri, the factual record was inadequate to decide it.

This Court therefore vacated and remanded for a hearing at which the parties

could present evidence.

      Here,   Schlauch    preserved   his   constitutional   challenges   to   his

registration requirements under SORNA in his post-sentence motion. The

issues raised in the post-sentence motion are the same as those before this

                                      -5-
J-A07019-22



Court. However, the trial court did not hold an evidentiary hearing on these

issues. Without a hearing, the record before this Court is inadequate for us to

review Schlauch’s constitutional claims. As such, we vacate in part the order

denying Schlauch’s post-sentence motion challenging the constitutionality of

his registration requirements under SORNA. We remand this case for the trial

court to hold a hearing on the constitutional challenges to SORNA that

Schlauch raised in his post-sentence motion. Because we remand this case for

further proceedings, Schlauch’s second claim is now moot, and we do not

address it.

      Judgment of sentence affirmed. Order denying post-sentence motion

vacated only as to constitutional challenges for registration requirements

under SORNA. Case remanded for proceedings consistent with Torsilieri.

Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/20/2022




                                     -6-